DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/25/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0049624 to Bhardwaj.
Regarding claims 1, 2, and 4-7, Bhardwaj teaches an electronic package (Figs. 2, 3A) comprising an organic package substrate 320 (¶0081 recites that 320 can be formed of several organic polymers) and a lithium (Li) ion thin film battery (TFB) integrated into, per claim 2 formed on, the organic package substrate (¶0079, 0080). Per claim 4, the Li ion TFB includes an anode layer 308, electrolyte layer 306, cathode layer 304, and cathode current collector layer 302 (¶0082-0085). 
Per claim 5, the cathode layer is a crystalline transition metal oxide cathode layer including lithium cobalt oxide LiCoO2 (LCO, ¶0083). 
Per claims 6 and 7, the organic package substrate 320 is not capable of surviving exposure to elevated temperatures in an embodiment (¶0083), and therefore reads on a low temperature substrate within the broadest reasonable interpretation. The limitations that the cathode layer is laser annealed to crystallize the cathode layer, and that the organic package substrate is maintained at a temperature of 215 oC or less when the cathode layer is laser annealed are product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless the cathode layer 304 is laser annealed to crystallize it in order to limit the temperature that the organic package substrate is exposed to (¶0083).
Regarding claims 3 and 8, this rejection relies upon a different interpretation of Bhardwaj than applied above. Bhardwaj teaches an electronics package (Figs. 2) comprising an organic package substrate 220 (¶0067, 0068) recite that 220 can be formed of several organic polymers) and a lithium (Li) ion thin film battery (TFB) 260 integrated into, per claim 3 embedded in, the organic package substrate. Per claim 8, the organic package substrate 220 is a flexible organic package substrate (¶0042, 0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726